Exhibit 10.55

 

CONSULTATION AND NON-SOLICITATION AGREEMENT

 

THIS AGREEMENT made as of the 27th day of August, 2009 between MGP INGREDIENTS,
INC., a Kansas corporation (“Company”) and LAIDACKER M. SEABERG (“Seaberg”), a
resident of Atchison County, Kansas.

 

WHEREAS, Seaberg, as a former director and officer of the Company, has valuable
knowledge of and experience in the Company’s business; and

 

WHEREAS, the Company wishes to engage Seaberg to provide consulting services for
it in connection with the operations of its business; and

 

WHEREAS, Seaberg agrees to provide consulting services to the Company;

 

NOW, THEREFORE, for and in consideration of the mutual covenants herein made,
Seaberg and the Company agree as follows:

 


1.                                      CONSULTATION AGREEMENT.


 


(A)                                  THE COMPANY SHALL PAY A RETAINER TO SEABERG
IN THE AMOUNT OF $250,000 ANNUALLY IN EQUAL WEEKLY PAYMENTS, UPON AND SUBJECT TO
THE TERMS OF THIS AGREEMENT. SEABERG AGREES THAT FOR A PERIOD COMMENCING ON THE
EFFECTIVE DATE HEREOF AND ENDING ON JUNE 14, 2011 (THE “TERM”), HE WILL PROVIDE
THE COMPANY’S PRESIDENT AND CHAIRMAN OF THE BOARD SUCH ASSISTANCE, ADVICE AND
CONSULTATION IN CONNECTION WITH THE COMPANY’S BUSINESS AS THE COMPANY’S
PRESIDENT OR CHAIRMAN OF THE BOARD MAY REQUEST FROM TIME TO TIME AFTER
REASONABLE NOTICE TO SEABERG, SUCH ASSISTANCE, ADVICE AND CONSULTATION TO
INCLUDE, WITHOUT LIMITATION, MATTERS INVOLVING INDUSTRY DEVELOPMENTS, MARKETING
STRATEGY AND GOVERNMENTAL AFFAIRS. IN SUCH CAPACITY, SEABERG WILL USE HIS BEST
EFFORTS, WITHIN THE BOUNDS OF LAW AND ETHICS, TO PRESERVE THE GOOD WILL OF THE
COMPANY WITH ITS CUSTOMERS, ITS EMPLOYEES, THE INGREDIENTS INDUSTRY AND THE
GENERAL PUBLIC.


 


(B)                                 IT IS ALSO UNDERSTOOD THAT SEABERG’S
SERVICES UNDER THIS AGREEMENT WILL BE RENDERED PRIMARILY IN THE ATCHISON, KANSAS
AREA BUT THAT UPON REQUEST SEABERG WILL TRAVEL TO SUCH OTHER PLACES OUTSIDE OF
ATCHISON, KANSAS AS THE COMPANY MAY REASONABLY REQUEST.  ALL EXPENSES INCURRED
BY SEABERG IN CONNECTION WITH ANY SUCH TRAVEL SHALL BE SEABERG’S RESPONSIBILITY.


 


(C)                                  THE HOURS DURING WHICH SEABERG PERFORMS
SERVICES HEREUNDER ON ANY GIVEN DAY SHALL BE DETERMINED BY HIM, ALTHOUGH SEABERG
WILL USE REASONABLE EFFORTS TO RESPOND TIMELY TO AND TO ACCOMMODATE THE REQUESTS
OF THE COMPANY’S PRESIDENT AND CHAIRMAN OF THE BOARD FOR HIS SERVICES.


 


(D)                                 AS A CONSULTANT, SEABERG WILL BE AN
INDEPENDENT CONTRACTOR AND WILL NOT BE CONSIDERED AN EMPLOYEE OF THE COMPANY FOR
ANY PURPOSE.


 

--------------------------------------------------------------------------------



 


(I)                                     NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED AS ENTITLING SEABERG TO (A) NEGOTIATE OR ENTER INTO ANY ORAL OR
WRITTEN AGREEMENT ON BEHALF OF THE COMPANY OR ANY OF ITS AFFILIATES, OR
(B) OTHERWISE ACT ON BEHALF OF OR BIND THE COMPANY OR ANY OF ITS AFFILIATES.


 


(II)                                  SEABERG SHALL FILE ALL TAX RETURNS AND
REPORTS REQUIRED TO BE FILED BY SEABERG ON THE BASIS THAT SEABERG IS AN
INDEPENDENT CONTRACTOR AND NOT AN EMPLOYEE OF THE COMPANY.  SEABERG SHALL TIMELY
PAY IN FULL ALL INCOME AND EMPLOYMENT TAXES IN CONNECTION WITH SEABERG’S
ENGAGEMENT AND REMUNERATION UNDER THIS AGREEMENT (INCLUDING FEDERAL, STATE AND
LOCAL INCOME TAXES AND SELF-EMPLOYMENT SOCIAL SECURITY (SECA) TAXES).  THE
COMPANY SHALL NOT PAY ANY UNEMPLOYMENT OR WORKERS’ COMPENSATION TAXES OR
PREMIUMS ON BEHALF OF OR REGARDING SEABERG.


 


(E)                                  SEABERG MAY PERFORM SERVICES FOR ANY OTHER
PERSON OR FIRM WITHOUT THE COMPANY’S PRIOR CONSENT, PROVIDED THAT IN DOING SO HE
DOES NOT VIOLATE THIS AGREEMENT OR ANY OTHER AGREEMENT WITH THE COMPANY.


 


2.                                      NON-SOLICITATION; NON-DISPARAGEMENT


 


(A)                                  SEABERG ACKNOWLEDGES AND AGREES THAT DURING
THE TERM OF THIS AGREEMENT AND FOR A PERIOD OF ONE YEAR THEREAFTER HE WILL NOT,
DIRECTLY OR INDIRECTLY, (I) SOLICIT, DIRECTLY OR INDIRECTLY, ANY OF THE
COMPANY’S CUSTOMERS, PROSPECTS, BUSINESS OR PATRONAGE FOR ANY COMPETITIVE
BUSINESS ANYWHERE IN THE UNITED STATES, OR (II) SOLICIT, DIVERT, ENTICE OR
OTHERWISE ATTEMPT TO TAKE AWAY ANY CUSTOMERS, ACTIVE PROSPECTS, BUSINESS,
PATRONAGE OR ORDERS OF THE COMPANY ANYWHERE IN THE UNITED STATES.


 


(B)                                 DURING THE TERM AND FOR A PERIOD OF ONE YEAR
THEREAFTER, SEABERG SHALL NOT, DIRECTLY OR INDIRECTLY, (I) SOLICIT OR INDUCE OR
ATTEMPT TO SOLICIT OR INDUCE ANY EMPLOYEE, REPRESENTATIVE OR AGENT OF THE
COMPANY TO TERMINATE ITS EMPLOYMENT, REPRESENTATION OR OTHER ASSOCIATION WITH
THE COMPANY, OR (II) DISPARAGE THE COMPANY, OR ANY OF ITS PAST, PRESENT OR
FUTURE AGENTS, OFFICERS, SHAREHOLDERS, DIRECTORS OR EMPLOYEES TO THE PUBLIC,
MEDIA, ANY INDIVIDUAL OR ANY OTHER THIRD PARTY.


 


3.                                      PROTECTION OF CONFIDENTIAL INFORMATION.


 


(A)                                  AS USED IN THIS PARAGRAPH 3, THE TERM
“CONFIDENTIAL INFORMATION” MEANS ATTORNEY CLIENT OR OTHER CONFIDENTIAL
COMMUNICATIONS OR INFORMATION PROTECTED BY THE WORK PRODUCT DOCTRINE AND ANY OF
THE FOLLOWING, WHETHER HISTORICAL, CURRENT OR PROPOSED AND WHETHER THE COMPANY’S
OR A CUSTOMER’S: CUSTOMER LISTS, CUSTOMER CREDIT INFORMATION, MARKETING DATA, 
PRODUCTION METHODS AND FORMULAS, RECIPES, PROCESSES, INNOVATIONS, INVENTIONS,
STRATEGIES, SUPPLIERS, PRICING AND PRICING METHODS, SALES TECHNIQUES,
ADVERTISING, TRAVELING AND CANVASSING METHODS, BROCHURES OR INSTRUCTIONS
RELATING TO PRODUCTS, SERVICES OR BUSINESS OF THE COMPANY OR ANY CUSTOMER OF THE
COMPANY, AND ANY OTHER INFORMATION WHICH THE COMPANY MAY FROM TIME TO TIME
IDENTIFY IN WRITING TO SEABERG AS INFORMATION WHICH IT WISHES TO PRESERVE AS
SECRET.  SUCH OTHER CONFIDENTIAL INFORMATION AND THE DATES ON WHICH THE COMPANY
SO ADVISED SEABERG MAY, BUT NEED NOT BE, RECORDED AS AN EXHIBIT TO BE ATTACHED
TO AND DEEMED A PART OF THIS AGREEMENT.


 


(B)                                 BY EXECUTING THIS AGREEMENT, SEABERG
ACKNOWLEDGES THAT HE HAS BEEN ADVISED THAT THE COMPANY WISHES TO PRESERVE
CONFIDENTIAL INFORMATION AS SECRET.


 


2

--------------------------------------------------------------------------------



 


(C)                                  UNLESS SEABERG SHALL FIRST SECURE THE
WRITTEN CONSENT OF THE COMPANY, SEABERG SHALL NOT DISCLOSE OR USE AT ANY TIME,
EITHER DURING OR SUBSEQUENT TO THE TERM OF THIS AGREEMENT, ANY CONFIDENTIAL
INFORMATION, WHETHER OR NOT PATENTABLE, OF WHICH SEABERG IS PRESENTLY AWARE OR
BECOMES INFORMED DURING SUCH TIME, WHETHER OR NOT DEVELOPED BY SEABERG, EXCEPT
AS REQUIRED IN THE EXERCISE OF SEABERG’S DUTIES TO THE COMPANY UNDER THIS
AGREEMENT.  THIS OBLIGATION SHALL NOT APPLY TO ANY CONFIDENTIAL INFORMATION
WHICH IS OR SHALL BECOME A PART OF THE PUBLIC DOMAIN THROUGH NO FAULT OF
SEABERG.  SEABERG SHALL NOT BE DEEMED IN BREACH OF THIS PROVISION FOR GOOD FAITH
ACTIONS UNDERTAKEN IN THE PERFORMANCE OF DUTIES REQUESTED OF HIM BY THE COMPANY
UNDER THIS AGREEMENT.


 


(D)                                 UPON THE COMPANY’S REQUEST, SEABERG SHALL
PROMPTLY DELIVER TO THE COMPANY ALL MANUALS, SALES MATERIALS, LETTERS, NOTES,
NOTEBOOKS, REPORTS, CUSTOMER LISTS, AND ALL COPIES THEREOF, AND ALL OTHER
MATERIALS OF A SECRET OR CONFIDENTIAL NATURE RELATED TO THE BUSINESS OF THE
COMPANY OR ANY CUSTOMERS OF THE COMPANY, WHICH ARE IN THE POSSESSION OR UNDER
THE CONTROL OF SEABERG.


 


(E)                                  THIS PARAGRAPH 3 IS INTENDED TO SUPPLEMENT,
BUT NOT LIMIT OR SUPPLANT, ANY OBLIGATION OF SEABERG OR REMEDY OF THE COMPANY
WHICH MAY BE OTHERWISE IMPOSED ON SEABERG OR AVAILABLE TO THE COMPANY UNDER
COMMON LAW OR EQUITY WITHOUT WRITTEN AGREEMENT.


 


4.                                       OTHER CONSIDERATIONS.


 


(A)                                  IN THE EVENT OF SEABERG’S DEATH, THE
PAYMENTS PROVIDED FOR HEREIN WILL BE MADE TO SUCH PERSON OR PERSONS AS HE MAY
DESIGNATE IN WRITING AND IN THE ABSENCE OF SUCH DESIGNATION TO HIS ESTATE. THE
COMPANY MAY PROVIDE FOR SUCH OBLIGATION THROUGH INSURANCE ON THE LIFE OF
SEABERG, AND SEABERG AGREES TO COOPERATE WITH THE COMPANY IF IT ELECTS TO
PROCURE SUCH A POLICY. NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL HAVE NO
OBLIGATION TO PAY SUCH AMOUNTS IF SEABERG VIOLATES THE TERMS OF THIS AGREEMENT.


 


(B)                                 SEABERG ACKNOWLEDGES THAT HIS BREACH OF THE
COVENANTS CONTAINED IN PARAGRAPH 2 OR 3 WILL CAUSE IRREPARABLE DAMAGE TO THE
COMPANY, AND ACCORDINGLY, SEABERG AGREES THAT IN ADDITION TO OTHER REMEDIES
WHICH IT MAY HAVE HEREUNDER, THE COMPANY MAY SEEK EQUITABLE RELIEF TO ENFORCE
THE OBLIGATIONS IMPOSED HEREUNDER.


 


5.                                       NOTICES.


 


ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER SHALL BE SUFFICIENT IF IN
WRITING AND SHALL BE DEEMED DELIVERED UPON THE DATE OF MAILING IF MAILED BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESS OF
SEABERG AS REFLECTED IN THE COMPANY’S RECORDS, OR TO THE COMPANY TO 100
COMMERCIAL STREET, P.O. BOX 130, ATCHISON, KANSAS 66002-0130, ATTN:  PRESIDENT.


 


6.                                       MISCELLANEOUS.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES HERETO RESPECTING THE SUBJECT
MATTER HEREOF AND SUPERSEDES ALL PRIOR UNDERSTANDINGS OR AGREEMENTS, ORAL OR
WRITTEN, AMONG ALL OR ANY OF SUCH PARTIES.  THIS AGREEMENT SHALL NOT BE AMENDED
EXCEPT BY A WRITTEN AGREEMENT SIGNED BY ALL OF THE PARTIES HERETO.  THIS
AGREEMENT SHALL BE BINDING UPON, INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
THE PARTIES HERETO AND THEIR


 


3

--------------------------------------------------------------------------------



 


RESPECTIVE HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS; 
IN THIS REGARD, EXCEPT AS PROVIDED HEREIN NO RIGHTS OR OBLIGATIONS OF SEABERG
UNDER THIS AGREEMENT ARE ASSIGNABLE WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF KANSAS. 
IN THE EVENT ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN THIS AGREEMENT OR
ANY APPLICATION THEREOF SHALL BE HELD TO BE ILLEGAL, THE ENFORCEABILITY OF THE
REMAINING PROVISIONS OF THIS AGREEMENT OR ANY OTHER APPLICATION THEREOF SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.  NO DELAY OR FAILURE ON THE PART
OF ANY PARTY HERETO IN EXERCISING ANY RIGHTS HEREUNDER, AND NO PARTIAL OR SINGLE
EXERCISE THEREOF, SHALL CONSTITUTE A WAIVER OF ANY OTHER RIGHTS HEREUNDER. 
WHENEVER THE CONTEXT HEREOF SHALL REQUIRE, THE USE OF ANY GENDER SHALL INCLUDE
ALL GENDERS AND THE SINGULAR SHALL INCLUDE THE PLURAL, AND VICE VERSA.


 


 

 

 

“COMPANY”

 

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

MGP INGREDIENTS, INC.

 

 

 

ATTEST:

 

 

 

 

 

/s/ Marta M. Myers

 

By:

/s/ John Speirs

Marta M. Myers

 

John Speirs

Secretary

 

Chairman of the Board

 

 

 

 

 

 

 

 

“SEABERG”

 

 

 

 

 

/s/ Laidacker M. Seaberg

 

 

Laidacker M. Seaberg

 

4

--------------------------------------------------------------------------------